The protection and welfare of animals 2006-2010 (debate)
The next item is the report by Mrs Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the protection and welfare of animals in the period 2006 to 2010.
Mr President, Commissioner, ladies and gentlemen, on 23 January 2006, the Commission presented its Communication on a Community Action Plan on the Protection and Welfare of Animals 2006-2010.
The report I drew up on this Communication as rapporteur for this House was adopted unanimously by the Committee on Agriculture and Rural Development on 12 September. The objective of the Action Plan on the Protection and Welfare of Animals is to bring together Community activities previously spread across different Commission services, councils and policy areas and to structure them in accordance with uniform guidelines.
Animal protection is an emotional, extremely politically sensitive issue. Such protection - appropriate to the specific needs and requirements of the respective animals - should be a matter of course in our civil society. On this basis, it is important to me as rapporteur that we establish a uniform level of animal protection in the EU. The Commission has emphasised time and again that the EU's animal-protection standards, which are already high and are set to be improved still further, are an example to the world. A large majority in the committee supported my emphasis on the need for precise impact assessments in the case of all legislative measures on animal protection. In addition, it is only consistent to demand these high animal-protection standards in negotiations with the WTO and in bilateral agreements.
Genuine animal protection cannot be restricted to farmed animals and animals used in experiments, but must cover all animals. In addition, the progress that has been made must be taken into account. Many of my fellow Members, and many people who have written to me, are particularly concerned about animals used in experiments. The scientific research sector has significantly stepped up its efforts to protect animals in recent years, however. A large number of alternatives to animal testing have been developed in order to translate the 3Rs principle into practice. Even though there is still a long way to go on this, I do think that we are moving in the right direction. The report supports endeavours to replace animal testing with alternative methods on the basis of further research. For this reason, we are making consistent calls for resources to be made available under the Seventh Research Framework Programme, too. Precise scientifically based animal-protection indicators are the most reliable basis for the further development of viable animal protection.
This baseline report for the 2006-2010 period is not intended to detail any specific individual measures. We do not support any amendments calling for the non-binding application of voluntary animal-protection standards at national level. The report makes an emphatic call for proper application and enforcement of the existing rules on animal protection, for example in the field of animal transport. We welcome the proposed ban on imports of cat and dog fur and call for decisive action to restrict the trade in seal products. The need for accession countries to adapt their legislation as a matter of urgency has been emphasised. In addition, we strongly support a simple, compulsory 'EU label' for animal protection.
There are 14 amendments. We support Amendments 2, 3, 4, 5, 6, 7, 8, 12 and 14 but cannot support Amendments 1, 9, 10 or 13. We have requested split voting on paragraphs 5, 7a, 29, 54 and 71.
To the Commissioner I would say that Commissioner Kyprianou is currently in Brazil, where I am sure he will praise European animal-protection standards. I hope that he will also speak about the deficiencies in agricultural products imported into the EU from Brazil that have been detected once again by the EU Food and Veterinary Office. European agriculture and European consumers suffer as a result of distortions of competition. The European animal protection standards that are being called for must also have a positive impact on our competitiveness. I am much obliged to the Commissioner, and I am obliged to all my fellow Members for their constructive cooperation.
Mr President, with regard to the Community Action Plan on the Protection and Welfare of Animals, I am grateful for all the hard work done by the members of the committees concerned. Let me acknowledge in particular the efforts of Mrs Jeggle on this important initiative.
Animal welfare is a subject of major concern for EU citizens, stakeholders and Members of Parliament. They have all been very vocal in calling for higher standards of protection for animals, not just in the EU but worldwide. The Commission is working hard and with some success to develop a greater international consensus on animal welfare. For instance, we have been instrumental in the development of animal welfare standards by the World Organisation for Animal Health. We should remember that the issue is not restricted to farm animals, but also extends to experimental, zoo, circus and wild animals.
The action plan seeks to promote a broad-based approach to animal welfare involving all stakeholders, so that everyone plays their part. It is not just a matter for farmers or animal handlers: scientists, industry, citizens and governments all have a role to play. Moreover, it is an area which can render sectors of the EU economy more competitive, and the proposed establishment of a European information platform would facilitate an open dialogue and a sharing of expertise and experience.
There are also strong links with other Community policies, for example the Lisbon Strategy for growth and employment, the principle of better regulation and paying proper attention to the scientific, social and economic principles underpinning Community policies. As highlighted in Parliament's report and in the Austrian Presidency's conclusions, more research is needed to address current knowledge gaps and strengthen the scientific basis for our policies. In particular, the development and validation of objective science-based animal welfare indicators are key to the successful implementation of the action plan. This work could be improved by the establishment of a Community centre for the protection and welfare of animals. The Commission needs and intends to consult widely during the coming months, including with Member States and stakeholders, on the expectations for such a centre.
In implementing the action plan, the Commission is keen to ensure that policies are developed and implemented in a more coherent and consistent manner, respecting our clear obligations under the protocol to the EC Treaty.
Animal welfare is an issue of major importance for EU citizens and I very much welcome Parliament's positive attitude towards our initiative. The Commission will pay close attention to the aspects highlighted in Parliament's report, and I am sure we will return to the action plan many times during the course of its implementation. I look forward to Parliament's future support for the initiatives necessary to follow the strategy laid out in the plan.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (SV) Mr President, Commissioner, ladies and gentlemen, every day, millions of animals suffer, be it in the meat industry's animal factories, in European slaughterhouses or in the course of transport or painful animal experiments. We now have the opportunity to make practical improvements to the conditions experienced by these animals.
I am speaking on behalf of the Committee on the Environment, Public Health and Food Safety. It was my predecessor, Mr Sjöstedt, who was responsible for the matter with which we are dealing. In the opinion we have drafted, we demand, for example, that animals should have the right to natural behaviour, that the overproduction of meat should be prevented, that all hens should be entitled to range freely by 2016 at the latest, that sows should have the right to roam freely throughout their life cycle and that a maximum time limit of eight hours should be introduced for the transport of animals. Therefore, it is, unfortunately, with disappointment that I am forced to note that Mrs Jeggle's report does not pay heed to any of these demands.
It is thus important for us to influence this report as much as possible. The Confederal Group of the European United Left/Nordic Green Left has requested a split vote on those points we think make the value of animals dependent on commercial considerations. If Mrs Jeggle's report is adopted, animal protection will only become something worth aiming for if it is not in conflict with the WTO and commercial interests. That is how matters actually stand, but we cannot have them remain like that. Animals have value irrespective of changes in competitiveness.
What is important is that we in Europe take the initiative and become competitive through higher standards and better animal protection. I would therefore call on you to vote down the wordings in recital G and in paragraphs 51, 52, 53 and 59. I would also call on you to vote in favour of, for example, Amendments 11 and 12, now happily also supported by Mrs Jeggle. If you vote in this way, we can finally obtain an action plan that makes life much better for the hundreds of millions of animals in the EU. That is something that animals deserve.
Mr President, Mr President of the Commission, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur, Mrs Jeggle, for this sound, objective, professional report. It is well known that Austria, my home country, has a national animal protection act that is among the most modern in Europe. I am delighted that this report has borrowed heavily from the Austrian Federal Act on the Protection of Animals, which is really very practicable and is concerned with keeping animals in conditions appropriate to the respective species.
This whole matter has been very difficult, as the European public is rightly concerned about this issue. After all, the welfare of all animals must be taken into account. For this reason, I am very disappointed that the previous speaker still refers only to animals for breeding and production, not to all animals. All animals are living beings, and all have a right to be kept in conditions appropriate to their species, be it in zoos or homes or as pets. Being a farmer who ran a farm for more than 30 years and kept animals there, I of all people know how important it is that animals be kept in conditions appropriate to their species. The way animals are kept and fed has a particularly strong influence on the quality of the product, of the foodstuff they go to produce. Accordingly, on the basis of my knowledge and day-to-day experiences, I hold this report in very high regard.
I am also delighted that this report mentions animal protection with regard to the WTO, and particularly to imports from third countries. After all, it has to be made quite clear that, unless we succeed in making the breeding and keeping of all animals - be they from the EU or imported from third countries - subject to the same rules, there will be no benefit to European farmers, European animals or even European consumers, as production methods will simply not be as desired.
All animals are living beings, as I have already said, and that is why I should like, in retrospect, to thank Mrs Jeggle most sincerely once more for her report.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I would like first of all to thank Mrs Jeggle for her excellent report. We are going to vote tomorrow on this report, which is the result of long labours, and I am delighted at the common position that we have reached. I wish, however, to remind you of three fundamental issues, which are, actually, in the report and that I would like to bring to the fore.
Firstly, I would like to stress the need to speed up the development, validation and approval of alternatives to testing on animals. We must give ourselves the financial and logistical means to find other methods that make it possible to avoid these tests. We must also limit and strictly regulate these tests in cases where an alternative is not yet possible.
Secondly, we must not forget that improving animal welfare results mainly in increased production costs for European producers. I wish to stress, therefore, the need to validate their efforts through labelling and through information campaigns to explain the reason for a price difference. European producers must not be penalised because they respect the demands of the European Union and improve our food and, for their part, consumers need to know that the price increases result from an improvement in that food. Thanks to the creation of a European label and to the organisation of appropriate marketing and information campaigns, consumers will be able to identify those goods produced with particular regard for animal welfare.
Thirdly, animal welfare must not be a European value only. The measures that we are adopting within the European Union must also be respected in all those countries from which we import meat. This is vital on both economic and quality grounds. The European Commission must do its utmost, with the help of international organisations such as the Council of Europe or the World Organisation for Animal Health, to make the WTO give more attention to animal welfare and to upward harmonisation of measures relating to it. In the long term, clearly the aim must be to reach a level of protection for animals that is as high and as uniform as possible on the global scale.
Mr President, Commissioner, Mrs Jeggle, ladies and gentlemen, the Jeggle report contains many aspects necessary and urgent in order to take forward animal protection throughout Europe. We in the Group of the Alliance of Liberals and Democrats for Europe give priority to all tests aiming to promote informed purchasing decisions by consumers. After all, in free-market consumer societies, the consumer is king. He or she decides whether our chickens lie on straw bedding or are chained to iron bars before they disappear down our throats as Chicken McNuggets; whether our pigs are pumped full of medicines to enable them to survive the torments of their short lives; or whether stray cats and dogs are skinned to make stylish trimmings for winter coats.
Consumers have the power to determine whether to boost and support those farmers in Europe to whom animal protection, keeping animals in conditions appropriate to their species and healthy foodstuffs are important, or whether to force our farmers to participate in global dumping, with rock-bottom standards and prices. I am convinced that the majority of well-informed, enlightened consumers would never buy a product that had suffered agonising torment before ending up on the shelves. Human beings have a tendency to bury their heads in the sand. They prefer not to admit the reality of such sad things as animal suffering when they put a joint in the oven.
It is our political duty to ensure that consumers are informed about the real conditions of production. We politicians must spread our knowledge. The power of advice on packaging is demonstrated by the warnings on cigarette packs. The Jeggle report calls for a labelling programme to resolve the difficulties consumers have in recognising products that have taken particular account of animal protection. I would make an appeal for us to be courageous in this regard. The consumer should also be able to tell what has been produced at the cost of appalling animal suffering. In this case, the consumer would certainly not reach for the cheap goods, but opt for a somewhat dearer product that would show his credentials as a animal lover. We Europeans are much too defensive in this respect.
Let us not be intimidated by cheap competition from third countries: we cannot possibly produce as cheaply as they do in any case. Let us put our trust in the ever growing community of consumers who make conscious decisions when choosing what to buy and opt for products that guarantee animals are treated with respect.
Mr President, I should like to express my respect to Mrs Jeggle for her work. It was not a straightforward job, and there are still some inconsistencies to be found, but, on the whole, the line it takes is the right one - Mrs Jeggle is not to blame for the inconsistencies. I agree with her that our high animal-protection standards must be an example to the world. This is particularly applicable since we have not made a particularly good impression as a cultural area in recent years. I am thinking here of BSE, of dioxins, of the culls as a result of foot-and-mouth disease, of the millions of animals destroyed and burned on pyres - that was not a glorious chapter to show the world. For this reason, it is important that we adopt a new line in this regard.
There is also a sales argument that needs to be taken into account when dealing directly with consumers. If there is someone who objects to chickens being kept in cages, you can say anything you like, but what he wants is a free-range egg - he has no appetite for the alternative when he thinks about the chicken. There must be market orientation according to considerations of animal protection, therefore; but we must also realise that animal protection entails costs. When we are dealing with anonymous markets - which is usually the case with imports from third countries - we must have qualified external protection to ensure that our standards are not circumvented, because this will be expressed in the price. I would say to Mrs Jeggle that the same applies within Europe, of course. If we do not ensure the implementation of animal protection standards in production, distortions of competition will occur within Europe, too. Consequently, we must consider including animal protection in cross-compliance, so that there are disincentives for businesses to violate animal protection standards in the form of not only certain penalties, but also financial losses - for example, deductions from premiums.
on behalf of the GUE/NGL Group. - (NL) Mr President, first of all, let me say that I warmly welcome the animal welfare action plan. What I very much regret, though, is that this sort of thing should be needed in the first place. The way in which people treat animals often reveals their true nature, an image that is still not always that agreeable. It is still too often the case that animals are treated as commodities, with economic gain being more important than their well-being. I think that this report can at least put an end to a number of diabolical practices to which animals are subjected. The report includes something for which I have campaigned for a very long time, namely a ban on the practice of castrating piglets without any anaesthetic, which is not satisfactory for piglets or farmers. The fact that more active support is being demanded for research to replace animal tests by alternative test methods is a great improvement for many animals. Needless to say, I have many other ideas about animal protection that are more far-reaching, for example many more free-range cattle, the prevention of bull fighting, stopping the stuffing of geese with food to enlarge their livers, the banning of battery cages and far shorter transport times for animals, and I could go on for a while. It is unfortunate that a number of sound amendments tabled by the Committee on the Environment, Public Health and Food Safety have been voted out by the Committee on Agriculture and Rural Development. I should like to point out that animal welfare is certainly not just about agricultural animals; pets and wild animals should also fall within the scope of the action plan. I would call on everyone to let their compassionate hearts speak tomorrow in respect of our fellow creatures and give their full backing to more far-reaching amendments in favour of animals. We should demonstrate that we in this House do not behave like animals ourselves, but vote with their interests in mind.
Mr President, the protection and welfare of animals is a challenge to human culture and civilisation in the 21st century. I am very pleased that my amendment expressing this idea was adopted for the draft resolution.
Mahatma Gandhi once said that civilisation in a society can be gauged by the way it treats its animals. In 21st century Europe there is no place for cruelty to animals. It degrades our humanity, and there is no place for that. It is just a small step from cruelty to animals to cruelty to humans. The protection of animals should not be expressed in monetary terms, because our civilisation cannot be expressed in monetary terms. Animals should be protected from cruelty regardless of cost, but under one condition: that we apply the conditions of the European Union to all those who export their animal products to the European market.
on behalf of the IND/DEM Group. - (PL) Mr President, the question of maintaining adequate standards of protection for animals in the EU Member States, and the resulting production of suitable food for consumers, is of great importance. For this reason everything must be done to ensure that only food of a high standard enters the common market. Strict measures must be taken to limit the import of products if there is any suspicion that European livestock farming standards have not been applied to them. Simply increasing taxes on unfair exporters will not bring any results.
I would like to point out that to date it has not been possible for the Community to enforce respect for human rights, let alone animal rights. A large amount of food is exported into the European market from such countries. I would also like to say that small and family farms have traditionally treated their animals humanely, and it is large factory farms that diverge from these standards. Distortions have also arisen in relation to the issue of guidelines on the slaughter of animals. It is a serious mistake to prohibit the slaughter of animals for own consumption on family farms. This is a tradition which goes back centuries, and the farmers make sure that the animals are slaughtered in appropriate conditions.
(DE) Mr President, as we know, a fair amount has happened since animal protection as a concept was born as a result of increasingly mechanised animal breeding in the 19th century. The Action Plan now under discussion is certainly a further important step in the right direction.
As we know, the EU expressed its concern about dog, bull and cock fighting back in 2003 - and I am pleased to note that this is also reflected in the present document. Strangely, however, fox-hunting has been overlooked. Action is also needed, in my view, in the field of wild birds, as the EU still permits hunting of species whose populations have been declining for centuries.
In my view, it is also particularly important to change our system of farming subsidies at long last so that, instead of benefiting mainly large landowners, they reward the practice of keeping animals in conditions appropriate to their species, one in which the countless smallholders set an example.
Finally, the abolition of export subsidies for animal transport would not only show more compassion for animals, but also protect the environment and help the people who suffer as a result of transit traffic.
(ES) Mr President, Commissioner, I must congratulate the Commission on this proposal, and in particular I must congratulate Mrs Jeggle on this wonderful report and the great work that she has done.
I simply wished to draw attention to paragraph 71. This paragraph calls for an end to dog, bull and cock fighting. When it talks about fighting by bulls, it is clearly talking about bullfights. To treat bullfights in the same way as dogfights and cockfights makes no sense whatsoever. Firstly, because bulls do not fight each other; it is not an animal fighting another animal; it is a very noble fight by a man against a bull, and sometimes it is the man who dies, or is often wounded. Furthermore, it is a tradition and a culture in our country. Maybe some people do not understand this, but the bull and bullfighting are very important for us, the Spanish. I would ask that people have as much respect for the traditions of my country as I have for those of other countries. Thank you very much.
The bull contributes to the maintenance of pastures, it contributes to the protection of the environment and it contributes to rural development. Furthermore, of the bovine animals, it is the bull that has the best life; since we are talking about animal welfare, it should be pointed out that bulls are very well fed, they live in the open air, they run around in the way that animals like to do, and in the end they die fighting using their own defences. The bullfight is much nobler than hunting, where at the end of the day the animal dies without being able to defend itself.
I would like to thank Mrs Jeggle and the whole of my political group, which has understood this and is going to ask that that word be removed from that paragraph.
(ES) Mr President, animal welfare, which has been included in the CAP since the last reform, is already an achievement for European agriculture, though, according to the results of the special Eurobarometer carried out in 2005 on this issue, Europeans are unaware of the efforts being made by our producers and do not therefore appreciate them, despite the fact that we have the most protective legislation. The European Commission has already accepted that consumers need to be better informed on this issue if we want the efforts made by our farmers to be appreciated.
This high level of protection has a high economic price, however, which may reduce the competitiveness of our agri-food industry. We need systematic impact studies that analyse the social and economic consequences of any new legislation and reliable scientific analyses that reflect the diversity of situations within the European Union and provide objective indicators of animal welfare and coherence with the Union's other policies and, in particular, with the Lisbon Strategy and with competitiveness and employment.
There are therefore five fundamental aspects: improving communication with society, rigorous socio-economic analysis, solid scientific foundations, greater coherence with other common policies and the promotion of European standards in international fora.
With regard to paragraph 71, I would like to say that my group is of course going to vote against that paragraph, amongst other things, and in particular because it contains a series of technical errors and involves a debate that is completely out of place here, a debate that is tarnishing the most important aspects of this report and, above all - I must say - the excellent work of the rapporteur, Mrs Jeggle, who has been efficient and conscientious and has adopted a very balanced approach.
Mr President, I welcome the action plan and wish to thank Mrs Jeggle for her work.
The awareness that many animals in the European Union are treated badly and that more has to be done is of great importance, not only out of charity but also because, as a developing market-based approach, the humane treatment of animals is an opportunity for European producers, if properly developed. Animal protection through law is regarded positively by a growing number of Europeans, and the labelling of food products from humanely-treated animals could eventually bring economic profits to producers and become a part of the European social model. On the other hand, global competition tends to push producers for profit at the lowest possible animal protection level.
That is why the action plan is also a strong political message to the world. By defining our intentions for establishing minimum mandatory standards against the worst abuses, we underpin the need for discussion at a global level, at the level of the WTO. By setting priorities for better treatment of farm animals, by avoiding unnecessary suffering caused by tests that could be replaced and by banning the import of cruelty products, improving the treatment of animals during transport etc., we are pushing for global solutions.
We would like to do more, as the amendments show, but the plan is, nevertheless, a solid beginning of a comprehensive EU policy in this area.
(ES) Mr President, cruelty is not culture; causing suffering cannot be seen as entertainment. Mass industrial suffering is not a legitimate business. The demand for justice in our relations with animals calls into question our prevailing human morality and extends its scope. If we are to be successful in terms of animal welfare, we must reassess our traditional approach to moral responsibility and grant protection and rights also to individual non-human animals, which have sensory, emotional and intellectual capacities.
If we are to recognise and extend the rights of animals we must stop causing them unnecessary suffering and refrain from cruelty. That is the purpose of this report.
We Greens will support the proposal, with a series of amendments, and we will demand that the Council cease ignoring the majority of Europeans, who are in favour of stricter animal protection measures. It cannot continue to ignore them.
We believe that we must act in an ethical and altruistic manner, but that we must also respond to people's needs and interests. We are in favour of improving animal welfare because only in that way can we improve human health, the environment and social justice.
Mr President, so vast is the range of the initiatives proposed in this document that it should keep the EU bureaucrats happily beavering away for the next 20 years.
However, let us examine one of the high points of the EU's record on animal welfare. In 2001, during the infamous foot-and-mouth outbreak, seven million animals were destroyed in Britain under the EU's direction; most of them were healthy. I well remember the huge funeral pyres of burning animals. The EU stubbornly refused to allow vaccination, which would have been in the best interests of the welfare of both the animals and British agriculture. It preferred instead the legally questionable and morally unjustifiable scorched-earth approach. Therefore, I do not believe that the EU is in any position to claim the moral high ground on animal welfare and to lecture the Member States about it, never mind the rest of the world, as this lofty document claims it will.
We have everything in this report, including the setting-up of an animal protection information forum. Doubtless, this will be another highly expensive quango. Who is going to pay for it? The taxpayers. Who is going to have to do all the paperwork? The farmers, who can barely cope with the current red tape.
This document is obsessed with standardisation and uniformity. It appears to take no account of the widely differing farming cultures and climates to be found in countries as diverse as Portugal and Sweden. It takes no account of the already high standards of animal welfare in Britain. It is predicated around the central thesis that the EU can do it better, but that is not so.
(NL) Mr President, before I give my reaction, I should like to extend warm thanks to the rapporteur for her excellent report and the good balance she has struck between what is and is not possible and what we want for animal welfare in Europe; I should also like to respond to Mr Titford's remark to the effect that European bureaucracy is responsible for the slaughter of 7 million animals in Great Britain during the foot-and-mouth crisis. I should like to put him right on that score: When Great Britain joined the European Union, Europe was forced to change its legislation. We were no longer allowed to vaccinate as a preventive measure. We were no longer allowed to vaccinate for foot-and-mouth disease. We owe this to the British Government at the time, so please do not try to tell me that Europe is to blame for the slaughter of 7 million cows in Great Britain, for it has everything to do with the British position at the time. I just wanted to get that off my chest. I am also saying this, because Mrs Jeggle's report states quite clearly that vaccination should be a valid instrument for improved animal welfare in the European Union. In view of the outbreaks of infectious animal diseases, it is good we are making some headway and are in any event using scientific techniques in order to fight them. That is the best form of animal welfare in Europe.
A second point I wanted to raise concerns animal transport. We in this House have asked for a reduction in the duration of transport that involves animals intended for slaughter. Unfortunately, the Council has not taken this on board, but the position of Parliament is clear. In that sense, I should like to urge Mr Titford, if he really wishes to protect animal welfare in his own country too, to vote in favour of the Jeggle report. That is essential, for then you will really do the citizens of Great Britain and those of Europe a good turn.
The third reason why I welcome this report is that it draws particular attention to the import of products from outside of the European Union. After all, we may have fine rules and regulations, but if we cannot carry out any monitoring on Europe's external borders, then they will remain immaterial; it is essential that this House should use the Jeggle report to put this back on the agenda.
(PL) Mr President, if animals could speak I am sure they would thank the rapporteur Mrs Jeggle for standing up for them. In her, they have an ardent spokesperson and guardian. The report deserves considerable recognition. It addresses all the most important issues including protection of both animals on farms and those living in the wild. The rapporteur has also addressed transportation, production economics, international aspects, product labelling, the use of animals for research, humanitarian slaughter and so on. I believe that, with all our help, the aims stated in the report, of which there are many, are achievable. We should, however, pay particular attention to making society more sensitive to the issue, to continued involvement of international organisations, and spreading awareness which will allow us to achieve the same results as with seal hunting. There is nothing that needs to be added to the report. I offer the rapporteur my warmest congratulations, and so do all the animals.
(SV) Mr President, a civilised society can never compete on the basis of lowest prices, with animals reared under conditions resembling torture. Only by means of stringent demands in terms of animal protection will animal husbandry in the EU survive. The future lies in local production and short distances for animal transport, as well as in consumer protection, with animals reared in natural conditions. We have an agricultural policy that causes suffering to broilers, forces animals to be transported over long distances, causes pigs to be castrated and provides more medicines to animals than to people. It is not pigs, but an agricultural policy like this that should be castrated.
A maximum time limit of eight hours for the transport of animals is a reasonable demand. Minimum standards of animal protection - as per Amendment 11 - are necessary. We have become as many as four times richer over the last 40 years. If we cannot afford to sacrifice a percentage of this wealth in order to protect defenceless animals, we cannot call ourselves civilised.
To my Spanish friends I would say the following: a noble fight would be an unarmed matador against an unarmed bull that is untreated, does not have its back broken, is not drugged and is not tortured. That is what would constitute a noble fight. The way such fights look at present, however, they are about cruelty to animals, something that must not be subsidised.
Thank you, Mr President, thank you, Commissioner, and thank you, Mrs Jeggle, for a very good report, because it is essential that we look after animals in Europe.
Actually, we have a very good record here because we have high production standards, but we need to be very much consumer-driven. I agree with one of the previous speakers who said that the consumer must have the choice and must be able to see the labels and be absolutely sure of that production. If you go into a supermarket and look at a free-range chicken or an organic chicken or an intensively-farmed broiler chicken, you can actually see no difference between them. You have to be absolutely confident that the label is right. Not only does it have to be right for the production that we have here in Europe, but it also has to be right for the production that comes in from outside Europe as well. So consumers have to be very confident of the labelling.
We also have to see a reduction in animals used for testing, and that is where we have to be very careful with European legislation as well, because, if we are not careful, REACH may actually increase the number of animals tested unnecessarily.
Can I refer to Mr Titford and put him right on one or two things? First of all, he sees European bureaucrats under every bed, I think, but, as far as foot-and-mouth is concerned, it was the UK Government that was absolutely determined to slaughter. It was the UK Government that was so worried that a general election was being delayed that they had what was called the 'contiguous cull', which slaughtered millions of animals unnecessarily. In the Netherlands, they actually carried out vaccinations to try and stop the mass funeral pyres. So, Mr Titford, it was not the European Union that had a problem with foot-and-mouth disease: it was the UK Government.
(EL) Mr President, I should like to congratulate the rapporteur on her report. Mrs Jeggle is a sensitive, capable and excellent Member of the European Parliament.
The great Indian leader, Ghandi, said that when man treats animals well he demonstrates his humanity and his higher feelings. As such, I agree with the rapporteur, Mrs Jeggle, without any doubts. However, I would like to highlight a delicate and important point which has to do with livestock farming, which has to do with man. I do not refer to domestic animals, to cockfights or to dogfights, on which I agree with the rapporteur; I refer to reared animals. If the measures in the report, which - I repeat - I endorse and support, are applied, then our livestock farmers will have higher production costs, meaning that either we shall have to support them financially or we shall have to find ways of controlling the living conditions of animals reared in third countries whose meat is imported into the European Union. Otherwise, we shall achieve nothing. European livestock farming will shrink due to unfair competition and we shall demonstrate that we are hypocrites rather than animal lovers and that we have no sense of proper solidarity with livestock farmers.
Apart from that, I should like to highlight another issue. I should like stricter controls on wild animal hunting. Many of our mountains and forests no longer have any wild animals because there is uncontrolled, predatory murder of the animals and this does not only have to do with the animals. It disrupts the entire ecosystem in the mountains and forests of Europe and the rest of the world.
(ES) Mr President, I would like to thank the rapporteur, Mrs Jeggle, for her work. This initiative responds to a social concern, one that I believe it is crucial for us to confront, not just in the European Union, but throughout the world.
Animal welfare is important, and it is important that we have a single European standard and that it be respected by all of the countries of the European Union. We have been worldwide pioneers in relation to these standards, and they must be respected, because there are few States in the world that can say that they conform to standards like those we apply in the European Union.
We have recently talked, for example, about the rearing of chicken for meat and the transport of animals; and in this report by Mrs Jeggle we are not just talking about production farms, but also, for example, about exhibiting animals, about zoos, about circuses and about research and development - areas in which animals are also used. We must also talk about domestic animals that we keep as pets in our homes and that also require our attention. We must not, of course, be tolerant with people who abandon them, allow them to die of hunger or abuse them.
We must apply serious and scientific criteria that ensure that the animals that we keep as pets in our daily lives in the European Union are happy. To this end, I would like to point out that we have held hearings in this Parliament in which we have heard international experts, such as Dr Gonsálvez, from Spain, who have told us that we must prevent epizootic diseases and invest in their prevention, that we must invest in complying with standards governing densities of animals in farms and that we must educate children to respect animals.
We must also, of course, prevent cases such as paragraph 71, introduced as a result of the ignorance and lack of knowledge of certain members of the Socialist Group in the European Parliament, who have mixed up two entirely different issues by failing to respect the art, the traditions and the culture of other people who do not think in the same way as them and who are exemplary in terms of freedom and respect for diversity.
We will therefore vote against that paragraph 71, though we fully respect the views of those who do not think in the same way as us.
(DE) Mr President, Commissioner, ladies and gentlemen, everything that humans do to animals comes back to them: Pythagoras realised this as much as two-and-a-half-thousand years ago.
Looking at the interaction between animal protection, animal health, sustainability, and environmental and food safety, I can see that this is still true today. Thankfully, animal protection now plays a major part in our society. The public's desire for ethically and socially sound products is increasing, and recently we have been increasingly dealing with sensitive issues such as animal protection relating to breeding, transport and slaughter.
I welcome the Action Plan for the Protection and Welfare of Animals, and I congratulate Mrs Jeggle on her report, in which she specifies unequivocally what is needed. We need measures to keep the public better informed about modern animal-protection methods and applied animal protection. We must improve marketing, and also labelling and communication strategies, to inform consumers and thus assist them in their purchasing decisions.
A simple, precise 'EU label' for animal protection could help us harmonise the currently diverging systems of animal-protection labelling and lay down minimum standards for animal protection applicable throughout the EU - and, I hope, beyond our borders, too, in the near future. We must not forget to involve animal breeders and keepers and also public opinion in this animal-protection policy, however.
Why is it that Community animal-protection policy has been restricted to farmed animals up to now? Are cats and dogs not worth protecting just because we do not eat them? This appears to be a legitimate question, as does the one as to whether pets are always kept in conditions appropriate to their species. We hear of all sorts of things taking place, for example birds being kept in cages, and snakes and other reptiles in urban flats. That is why this view has a rightful place in the report.
We have been advocating a reduction in the use of animals in research, science and product approval. Animal testing should be carried out only in the absence of any alternatives.
Mr President, thank you for what has been, overall, a very interesting and supportive debate. I shall inform my colleague, Mr Kyprianou, of your comments.
I should like to touch upon just a couple of your comments. Mr Holm emphasised trade issues and suggested that competition is incompatible with animal welfare; I disagree. It will be very difficult for EU producers to compete in the global market on the basis of price alone. This is clear if you look at the competitive advantage of certain third countries in terms of lower land, labour or infrastructure costs. Instead, I think high animal welfare standards should be promoted as one of our competitive advantages. We should also remember that, as Mr Tarabella said, there needs to be real choice for consumers.
Recent surveys and research projects have demonstrated consumers' active interest in the welfare of farm animals. It is clear that consumers believe that they can improve animal welfare through their purchasing power and that a large proportion would be prepared to pay a premium price for such products. Ms Resetarits also emphasised this point.
The Commission thinks that labelling will eventually make these products more competitive, to the benefit of the industry, and in particular to those who produce in a welfare-friendly manner. We believe that Europe's high animal welfare standards need to be seen as a marketing opportunity and a competitive advantage, rather than as a burden or liability. The policy of using vaccination to prevent the spread of animal diseases has been carefully considered by the Commission and is now integrated into the specific Community legislation on foot-and-mouth disease prevention. The same principles are today in the avian influenza measures just adopted.
I have to remind Mrs Ayuso González that the Treaty does not allow the Community to act in respect of the use of animals in cultural and traditional events, such as bullfighting. Therefore, the action plan does not foresee any measures in this regard.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Written statements (Rule 142)
I welcome this debate. The EU has slowly but surely improved the welfare of animals through a number of measures relating to the housing and transportation of animals. We now have to build on this and develop quantifiable animal welfare indicators and create a formal framework for animal welfare impact assessments for future EU policies. We should also look at the introduction of an EU labelling scheme to identify products produced from higher welfare standard systems to enable consumers to make informed choices. Finally, as a member of the Committee on International Trade, I would place particular emphasis on establishing internationally recognised animal welfare standards for trade.
(SV) Proper animal protection is a necessity in a modern society.
There are big differences between the EU Member States when it comes to animal protection. It may therefore be appropriate to have certain common rules, for example where the transport of animals is concerned.
The June List sees the EU as a union of values, where ethical issues in relation to animals are important. We are, however, doubtful about and, indeed, opposed to having an animal protection authority under the auspices of the EU. The existing structures in the EU Member States should be sufficient. If there were Community legislation, the Member States would be forced to apply it. If they did not do so, the Commission, in the first place, and ultimately the European Court of Justice would have to take measures against the state or states that did not comply with the legislation.
As so often, it is very difficult to strike a balance between decision-making at EU level and decision-making at national, regional or local levels. There are, however, certain values that must be protected at any cost, such as human rights and basic animal protection. This should preferably be done at international level.